DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/13/20 has been entered. 
Priority
Applicant cannot rely upon the certified copies of foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	


Claims 1 and 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al (US 2004/0028266 A1) in view of Dyson et al (US 2008/0301049 A1), further in view of Ganesh et al (US 2004/0199924 A1) and further in view of Hurwitz et al (US 2006/0065717 A1).

Regarding Claim 1, Jones teaches a method for storing information about bank notes to be verified, i.e., via a memory (160) to save information on a banknotes processed during a transaction, as mentioned at paragraphs 22 and 28, i.e., “information to be collected from each scanned bill is then saved to memory 160”, that have been consigned to a self-service terminal, i.e., scanning device (100) that may be in the form of an automated teller machine (atm), as illustrated in figure1, 2, 5 and 6a, for example, by a user and that have been deposited by the self-service terminal in a cassette (1807a, 1807b, 1807c, 1907a, 1907b, 1907c), as mentioned at col. 175, lines 40-46, col. 177, lines 42-col. 178, line 9, comprising the following 
steps:
-    a.) accepting, with the self-service terminal, (100) a first plurality of bank notes and information of a user’s account, as mentioned at paragraph 36, i.e., a “transaction/user identification number provides a mechanism to link the user who is either contributing(depositing) currency bills or receiving (withdrawing) currency bills” and “[t]he transaction/user identification number may be any type of unique identifier, such as an account number, PIN, merchant number, social security number, employee number, driver's license number, credit/debit/smart card number, and bar coded or other an account number” is considered to be “information of a user’s account”;
Regarding Claim 1, Jones does not expressly teach a cassette with a memory.

Regarding Claim 1, Jones does not expressly teach, but Dyson teaches a cassette (22) with a memory, as mentioned at paragraph 55, i.e., “the secure containers may each be provided with an on-board processor with sufficient computing power and memory to store a record of transactions involving the secure container or any holding facility within which the secure container is held, including data pertinent to transaction documents deposited into the container”, for use to store banknotes deposited in a self service terminal/atm, i.e., cash acceptance terminal (20) as mentioned at paragraphs 107-109

Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a cassette with memory as taught by Dyson, in Jones’ self service terminals (atm) for the purpose of storing banknotes used in transactions performed with the atm with a memory for tracking the cassette and its contents.  
	Regarding claim 1, Jones further teaches 
-    b.) verifying the first plurality of bank notes and determining whether any of the first plurality of bank notes is nonverified by the self-service terminal (100), as illustrated in figures 3, steps (215), “scan bills” and (220) “identify information of interest”,  figure 4, i.e., step (212), “obtain document identification characteristic information”, figure 10, i.e., step (1540), “discriminate bill” and figure 11, i.e., step (1770), “denominate bills”, and noting paragraphs 75, last two sentences, i.e., “[a]lternatively, the operator may decide that further testing is required and may accept the bill temporarily or on a ‘hold’ basis” and “[i]f the currency bill is accepted as ‘hold’, the funds would not become available for withdrawal until the bill was verified as genuine”, noting that placing the banknote/bill on hold is considered to be a non-verified banknote.
-    c.) sending, with the self-service terminal (100), transaction details associated with said accepting, as mentioned at paragraph 51, i.e., “identified information of interest may comprise printed features, patterns or relationships on documents…bill serial number data or document amount, account number, bank number, or other alphanumeric information”,  to a central server system, as illustrated at figure 6a-6c, noting first computer (430), second computer (450) and third computer (470a), and as mentioned at paragraph 58, second sentence, i.e.,  “[t]he first computer 430 can be any type of computer such as personal computer, a server, part of a LAN, or a mainframe” and third sentence from the bottom, i.e., “the document scanning device 100 may be connected to the first computer 430 via the internet”.  See also paragraph 56, which mentions communication interface 147, last sentence, which states that the device communicates collected data (comprising, for example, image data, information of interest, account data, and the like, as described above).  Note also communication 
See also paragraph 61.  
Regarding Claim 1, Jones does not expressly teach
 c.) in response to said accepting and requesting a transaction number from the central server system:
Regarding Claim 1, Jones does not expressly teach, but Ganesh teaches 
c.)  requesting a transaction number from the central server system via a client (110, 400) and server (120, 430) structure for processing transactions wherein said server transmits the transaction number, i.e., a system change number, as mentioned at paragraph 40, and illustrated at figures 1 and 2b, wherein the server generates the transaction number and downloads it to the client upon a request from the client, as mentioned at paragraphs 37 and 38.

Ganesh paragraphs 37-40 are reproduced as follows.

[0037] In step 350, the requesting client process 112 waits for a response from the server 120 to the transaction request.  In other words, client process 112 becomes blocked as it awaits a response from server 120. 
 
[0038] It should be noted that the operation described in FIG. 3 may be performed by one or more client processes 112.  In other words, for the ease of explanation, the functional steps of client process 112 initiating a transaction with server 120 was described with reference to a single client process 112 
 
[0039] Returning again to FIG. 2B, in step 214, the server processes the transaction, commits the transaction, and writes transaction information and a system change number to a non-persistent storage.  After the transaction is initiated at server 120 in step 212, server 120 may assign a server process 122 to process the transaction.  While only one server process 122 is shown in FIG. 1, server 120 may assign server process 122 from a connection pool of server processes. 
 
[0040] As server 120 processes the transaction in step 214, server 120 may associate each transaction with a number, hereinafter called a system change number, that enables each transaction to be identified.  In an embodiment, the system change number may be a number that is monotonically incremented, e.g., a first transaction is assigned X, the next transaction is assigned X+1, and so on.  The system change number may be assigned to the transaction by server 120 at any point, e.g., the system change number may be assigned to the transaction 
as soon as the transaction is initiated, or at any time before the transaction is completed.  In an embodiment, the system change number uniquely identifies a transaction.  In another embodiment, the system change number may identify two or more transactions, e.g., the system change number may identify a group of transactions committed contemporaneously. 
 

Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided the step of c.)  requesting a transaction number from the central server system via an algorithm/process located in a server, which assigns a transaction number/system change number to a transaction and sends said transaction number to the self service terminal, as taught self service system and network for the purpose of locating memory and processor intensive software programs on the server rather than the local client/self service terminal itself, thus enabling the self service terminal to operate unencumbered by extra software processes and in turn, enabling the terminal to continue to process batches of banknotes/currency without causing the controller to become overwhelmed through running of a large number of software/processes/databases.  

Regarding Claim 1, Jones does not expressly teach
-    d.) generating, with the central server system, a transaction number in response to said sending and requesting initiated by the self-service terminal and linking the transaction number to the transaction details:
-    e.) sending, with the central server system, the transaction number to the self-service terminal and storing the transaction details associated with the  transaction number;
-    f.) saving, with the self-service terminal, the transaction number linked to the first plurality of bank notes, accepted during said accepting, on a memory system that is physically connected to the cassette and is transported with the cassette; and
-    g.) removing the cassette from the self-service terminal and transporting the cassette to a central office:
-    h.) inspecting, with a computer at the central office, all of the bank notes contained in the cassette, including the first plurality of bank notes, to verify if any of the bank notes contained in the cassette are non-verified:
-    i.) discovering, with the computer at the central office, a non-verified bank note from among the bank notes contained in the cassette:
-    i.) reading, with a computer at a central office, after and in response to said discovering, the transaction number linked with the non-verified bank note contained in the cassette from the memory system;
-    k.) accessing, with the computer at the central office, the transaction details associated with the transaction number from the central server system after said reading the transaction number from the memory system of the cassette; and
-    wherein at least steps d-g are performed sequentially in order.

	Regarding Claim 1, Ganesh further teaches 
-    d.) generating, with the central server system (120), a transaction number in response to said sending and requesting initiated by the self-service terminal, i.e., the client (110), as taught by Ganesh at figure 3b, step (214), which states “the server processes the transaction, commits the transaction, and writes the transaction information for the transaction to non-persistent storage”, and linking the transaction number to the transaction details, as taught by Jones at paragraph 36, for example, and paragraph 37, last sentence, i.e., “[i]n this way, collected data…from the scanner can be uniquely associated with a transaction/user identification number (and thus also with a certain transaction), noting also that a transaction number as taught by Ganesh provides further organizational capability in addition to the user identification/account number, since one of ordinary skill would have recognized that an account number might be used in multiple different transactions.
-    e.) sending, with the central server system (120), the transaction number to the self-service terminal (110), as taught by Ganesh at step (220), i.e., “the client is notified by the server that transaction information for the transaction has been durably stored”, and storing the transaction details associated with the  transaction number, as taught by Jones at figure 3 and as mentioned at paragraph 39, i.e., step (225) “store in memory” and as illustrated at figure 4 and as mentioned at paragraph 46, i.e., step (217) “associate information with identification”.  Note that it would have been obvious to have sent the transaction number generated at the server, as taught by Ganesh, to the self service terminal of Jones because Jones teaches at paragraphs 39, 40, 46 and 47 that the system requires the transaction number to associate the information of interest with the user and user’s account, and a transaction number provides the further tracking, auditing and reconciliation organization that enables the user’s account to be linked to several different transactions.
Regarding Claim 1, Jones does not expressly teach, but Dyson teaches 
-    f.) saving, with the self-service terminal, i.e, cash acceptance terminal (100), as illustrated at figure 2, the transaction number, as taught by Jones and Ganesh, linked to the first plurality of bank notes, accepted during said accepting, as taught by Jones and Ganesh, on a memory system that is physically connected to the cassette (22), as taught by Dyson at paragraph 55, and is transported with the cassette (22), as taught by Dyson; and
-    g.) removing the cassette (22) from the self-service terminal (20) and transporting the cassette (20) to a central office, i.e., the cash centre, as illustrated at figures 1 and 4 and as mentioned at paragraphs 133, i.e., “the tracking system is preferably configured such that the secure container 22 can be tracked during any of the processes outlined above, from the manufacturing process through to the cash centre process 30 outlined below”, paragraph 151, i.e., “each secure container 22 is discharged directly into a bulk transaction document sorting and storage system” and paragraph 159, second sentence, i.e., “[c]ash is then collected through a mobile collection station or till point cash acceptance terminal that accommodates a secure container 22 and docks with each till to collect cash and transaction data”:
	
Regarding Claim 1, Jones does not expressly teach, but Hurwitz teaches 
-    h.) inspecting, with a computer at the central office, i.e., the “retailer back office” as mentioned at figure 1, all of the bank notes contained in the cassette, i.e., till (1, 2, 3), including the first plurality of bank notes, to verify if any of the bank notes contained in the cassette/till (1, 2, 3) are non-verified, i.e., “reconciles/ed internally”, as illustrated in figure 1 and as mentioned at paragraph 65, third sentence, i.e., “media may be taken to the back office to be reconciled”, and paragraph 144, i.e., “Reconciliation—a first data set is compared to a second data set and exceptions highlighted” and “[b]oth data sets may be held in the same central store or different stores”, as well as paragraph 156,  and noting figure 8, “online to central bank computer” with “note counter/authentication” in which the “rejects” under “multi pockets” are processed, as mentioned at paragraphs 221 and 222, which further outline apparatus used at the point of sale and the back office.
	Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided the step of h.) inspecting, with a computer at the central office, all of the bank notes contained in the cassette, including the first plurality of bank notes, to verify if any of the bank notes contained in the cassette are non-verified, as taught by Hurwitz, in Jones’ currency bill tracking system for the purpose of reconciling banknotes processed at the point of sale (POS) at a central back office reconciliation operation for the purpose of providing reconciliation of the banknotes collected from multiple POS systems.
	Regarding Claim 1, Jones teaches
-    i.) discovering, with the computer (430, 430a, 450, 430a-430d, 450a, 450b, 470a), as illustrated at Jones figures 6a-6c and as mentioned at paragraph 75, which mentions in the fifth sentence from the bottom, i.e. “the currency may be off-sorted by being sorted into a second output receptacle” when a bill is a suspect bill at the central office, as taught by Hurwitz, a non-verified bank note, i.e., a suspect bill/banknote, for example, as taught by Jones, from among the bank notes contained in the cassette (22), as taught by Dyson:
-    j.) reading, with a computer at a central office, as taught by Jones and Hurwitz, after and in response to said discovering, the transaction number linked with the non-verified bank note contained in the cassette from the memory system, as taught by Ganesh, Jones and Dyson;
-    k.) accessing, with the computer at the central office, as taught by Jones and Hurwitz, the transaction details associated with the transaction number from the central server system after said reading the transaction number from the memory system of the cassette, as taught by Jones, Ganesh and Dyson; and
Ganesh teaches 
-    wherein at least steps d-g are performed sequentially in order, noting again that Ganesh teaches at paragraph 40, that “[t]he system change number may be assigned to the transaction by server 120 at any point, e.g., the system change number may be assigned to the transaction as soon as the transaction is initiated, or at any time before the transaction is completed”.  Note also that since Dyson teaches tracking the cassette and its contents through data stored in its memory and since Jones teaches storing the detailed discrimination steps d-g are performed.  
Regarding Claim 22, Jones teaches wherein said sending is further defined as:
sending, with the self-service terminal (100), transaction details associated with said accepting, including a time of day, as taught by Hurwitz at paragraphs 205, 388, 394 and 407, and a name of the user and the user’s account, as mentioned at paragraph 36, second and third sentences, of Jones, to the central server system (430, 430a-430d, 450, 450a, 450b, 470a) of Jones in response to said accepting and requesting the transaction number, as taught by Ganesh, from the central server system (430, 430a-430d, 450, 450a, 450b, 470a), as taught by Jones.  Note that it would have been obvious to have provided a time of day as taught by Hurwitz, included with Jones’ user account and user name since all of this information is considered “information of interest” that is “stored in the memory 160“ as referred to in Jones’ paragraph 30 and “other information” as mentioned at paragraph 31, and one of ordinary skill would have recognized that a user name, user’s account 
Regarding Claim 23, Jones teaches wherein said verifying further comprises: determining, at the self-service terminal (100), that one of the first plurality of bank notes is nonverified in the form of counterfeit, as mentioned at paragraphs 42, 43 and 75.  See also paragraph 162, last line, as well as paragraphs 249 and 437 of Hurwitz.
Regarding Claim 24, Jones teaches said method further comprises: identifying, at the self-service terminal (100), a serial number (1030), as illustrated at figure 9 and as mentioned at paragraphs 67-69, displayed on the one of the first plurality of bank notes (1010, 1020) identified as counterfeit during said verifying, as mentioned at paragraphs 42, 43 and 75.  See also paragraph 162, last line, as well as paragraphs 249 and 437 of Hurwitz.
Regarding Claim 25, Dyson further teaches wherein said saving is further defined as: saving, with the self-service terminal (20), on the memory system, i.e., the memory on the cassette (22), as mentioned at paragraph 55, the transaction number, as taught by Ganesh, linked to the serial number (1030) of the one of the first plurality of bank notes (1010, 1020) identified as counterfeit during said verifying, as taught by Jones.
Regarding Claim 26, Dyson teaches wherein said saving is further defined as: saving, with the self-service terminal (20), on the memory system, i.e., the the transaction number, as taught by Ganesh, linked to the serial number (1030) of the one of the first plurality of bank notes (1010, 1020) identified as counterfeit during said verifying with a time stamp, as taught by Hurwitz.
Regarding Claim 27, Jones teaches wherein said accessing is further defined as: accessing, with the computer (430, 430a-430d, 450, 450a, 450b, 470a) at the central office, as taught by Hurwitz, the transaction details, as taught by Jones and Ganesh, associated with the transaction number as taught by Ganesh, from the central server system (430, 430a-430d, 450, 450a, 450b, 470a), as taught by Jones, after said reading the transaction number from the memory system of the cassette (22) as taught by Dyson without accessing the self-service terminal again, noting that Jones teaches that the computers/servers (430, 430a-430d, 450, 450a, 450b, 470a) have access to the memory (160) on the self service terminal, as illustrated in figures 6a-6c, for example, and that Dyson teaches at paragraph 133 that “[t]he tracking system is preferably configured such that the secure container 22 can be tracked during any of the processes outlined above, from the manufacturing process through the cash centre process 30”.  Note that Ganesh teaches the generation and passage of the transaction numbers through the system, including storage at various levels as mentioned at paragraph 26 which refers to log writer process (124) as illustrated in figure 1, which “may periodically write transaction information from a non-persistent storage, such as a volatile memory, to a persistent storage, such as a log file durably stored on disk. Note also that Hurwitz teaches at paragraph 452, last two sentences, “the dispensing apparatus would be provided with a suitable means for .

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1 and 22-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  

Sauter ‘623 is cited as teaching “a data memory which is firmly connected to…each cassette” as mentioned at paragraph 10, with a cash center being illustrated in figure 2.
Rolland ‘930 is cited as teaching atm cassettes with rfid tags 56a-56c, as mentioned at paragraphs 74-76.

MacKenzie ‘840 is cited as teaching rfid tags (30) associated with a cassette (22) and read by the host machine as illustrated in figures 8, 10a and 10b and as mentioned at paragraphs 13-17. 

Langlotz ‘253 is cited as teaching cassettes (9, 9’) with rfid tags (8, 8’) as illustrated in figures 1 and 2 and as mentioned at paragraphs 13, 14 and 24.

Haycock teaches smart card (115) that is associated with cassette (100), as illustrated at figures 2a, 2b and 3. 

Jones ‘928 teaches a set of networked self service terminals (1801a-1801f) with computers (1800) connected with a central office (1850) with computer (1810), as illustrated at figure 18.


Gee ‘540 is cited as teaching a network of self service terminals (105) as illustrated at figure 1a, with transaction processing computer (122) and fraud monitoring client (131), for example.

Ehrich ‘990 is cited as teaching atm’s (10) that are networked with back office processing machine (11) with host server/computer (51), as illustrated in figures 1-3 and as mentioned at paragraphs 20-25, for example

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

March 25, 2021